Order, Supreme Court, New York County (Edward H. Lehner, J.), entered September 13, 2007, which, to the extent appealed from, denied defendant’s motion to dismiss the complaint for lack of personal jurisdiction, unanimously affirmed, without costs.
Plaintiffs satisfied their burden of establishing personal juris*520diction over defendant by service pursuant to CPLR 308 (2). The process server testified at the traverse hearing that he delivered the summons with notice to a security guard at defendant’s place of business who agreed to accept the documents for defendant (see Cowan, Liebowitz & Latman v New York Turkey Corp., 111 AD2d 93 [1985]), and also mailed a copy to the place of employment. On this record, there is no basis for disturbing the court’s findings as to the process server’s credibility (see Kardanis v Velis, 90 AD2d 727 [1982]). Concur— Mazzarelli, J.P., Friedman, Buckley, Sweeny and Renwick, JJ.